SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Kelly Services (Canada), Ltd. Canada Kelly Services Kelly Properties, LLC Delaware Kelly Properties Kelly Receivables Funding, LLC Delaware Kelly Receivables Funding Kelly Receivables Services, LLC (a subsidiary of Kelly Properties, LLC) Delaware Kelly Receivables Services Kelly Services (Ireland), Ltd. (a subsidiary of Kelly Properties, LLC) Delaware Kelly Services Kelly Services (UK) Ltd. (a subsidiary of Kelly Services Management S.a.r.l.) United Kingdom Kelly Services, Ltd. Kelly Payroll Services Limited (a subsidiary of Kelly Services (UK) Ltd.) United Kingdom Kelly Services, Ltd. Kelly Services (Australia), Ltd. Delaware Kelly Services Kelly Services (New Zealand), Ltd. Delaware Kelly Services Kelly Services of Denmark, Inc. Delaware Kelly Services Kelly Services (Nederland), B.V. Netherlands Kelly Services Kelly Administratiekantoor, B.V. (a subsidiary of Kelly Services (Nederland) B.V.) Netherlands Kelly Services Kelly Managed Services (Nederland) B.V. (a subsidiary of Kelly Services (Nederland) B.V.) Netherlands Kelly Services Kelly Services Norge AS (a subsidiary of Kelly Services Management S.a.r.l.) Norway Kelly Services Kelly Services Management AS (a subsidiary of Kelly Services Norge AS) Norway Kelly Services Kelly Services Mexico, S.A. de C. V. (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Mexico Kelly Services Outsourcing de Servicios y Manufactura, S.A. (a subsidiary of Kelly Services Mexico, S.A. de C.V. and Kelly Properties, LLC) Mexico Kelly Services QSM, S.A. de C.V. (a subsidiary of Kelly Services Mexico, S.A. de C.V. and Kelly Properties, LLC) Mexico Kelly Services Kelly Services (Suisse), SA Switzerland Kelly Services 1 SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Kelly Services Management S.a.r.l. (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Switzerland Kelly Services Kelly Services Management SCS (a subsidiary of Kelly Services Management S.a.r.l. and Kelly Services (Suisse), SA) France Kelly Services Kelly Services France, S.A.S. (a subsidiary of Kelly Services Management SCS) France Kelly Services Kelly Services, S.A.S. (a subsidiary of Kelly Services France, S.A.S.) France Kelly Services Competences RH, S.a.r.l. (a subsidiary of Kelly Services France, S.A.S.) France Competences RH Kelly Services Luxembourg, S.a.r.l. Luxembourg Kelly Services Kelly Outsourcing & Consulting Group, S.a.r.l. (a subsidiary of Kelly Services Luxembourg, S.a.r.l.) Luxembourg Kelly Services Kelly Services S.p.A. (a subsidiary of Kelly Services, Inc. and Kelly Properties LLC) Italy Kelly Services Kelly Management Services, S.r.l. (a subsidiary of Kelly Services S.p.A.) Italy Kelly Management Services Kelly Services Seleccion y Formacion, S.L. Spain Kelly Services Kelly Services CIS, Inc. Delaware Kelly Services LLC Kelly Services CIS (a subsidiary of Kelly Services Management Sarl) Russia Kelly Services LLC Kelly Services IT solutions (a subsidiary of LLC Kelly Services CIS and Kelly Services Management Sarl) Russia Kelly Services Kelly Services Deutschland GmbH Germany Kelly Services Kelly Services GmbH (a subsidiary of Kelly Services Deutschland GmbH) Germany Kelly Services access KellyOCG GmbH (a subsidiary of Kelly Services Deutschland GmbH) Germany access access Recruiting Services GmbH (a subsidiary of access KellyOCG GmbH) Austria access 2 SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Kelly Services Interim (Belgium) SPRL (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Belgium Kelly Services Kelly Services Outsourcing and Consulting Group SA/NV (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Belgium Kelly Services Kelly Services Sverige AB Sweden Kelly Services Kelly Services AB (a subsidiary of Kelly Services Sverige AB) Sweden Kelly Services Kelly Services – Empressa De Trabalho Temporario, Unipessoal, Lda. Portugal Kelly Services Kelly Services – Gestao De Processos, Lda. (a subsidiary of Kelly Services – Empressa De Trabalho Temporario, Unipessoal, Lda. and Kelly Services, Inc.) Portugal Kelly Services Kelly Services Hungary Staffing, LLC (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Hungary Kelly Services LLC Kelly Services Ukraine Ukraine Kelly Services Kelly Services Poland Sp.zo.o. Poland Talents Toner Graham Limited (a subsidiary of Kelly Services (UK) Ltd.) United Kingdom Toner Graham Kelly Services (Singapore) Pte. Ltd. Singapore Kelly Services BTI Consultants Pte. Ltd. (a subsidiary of Kelly Services (Singapore) Pte. Ltd.) Singapore BTI Consultants P-Serv Pte. Ltd. (a subsidiary of Kelly Services (Singapore) Pte. Ltd.) Singapore P-Serv P-Serv (Hong Kong) Ltd. (a subsidiary of P-Serv Pte. Ltd.) Hong Kong Kelly Services Eradekad SDN. BHD. Malaysia Kelly Services Kelly Services (Malaysia), SDN. BHD. (a subsidiary of Eradekad SDN. BHD. and Kelly Services, Inc.) Malaysia Kelly Services 3 SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Business Trends Staffing Services, SDN. BHD (a subsidiary of Kelly Services (Malaysia), SDN. BHD Malaysia Kelly Services Agensi Pekerjaan BTI Consultants SDN. BHD. (a subsidiary of Eradekad SDN. BHD. and Kelly Services, Inc.) Malaysia BTI Consultants Era Tenage Sdn. Bhd Malaysia Kelly Services Agensi Pekerjaan Kerjaya Sukses Sdn. Bhd Malaysia Kelly Services BTI Consultants (India) Private Limited (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) India BTI Consultants Kelly Services (India) Pvt. Ltd. (a subsidiary of BTI Consultants (India) Pvt. Ltd.) India Kelly Services Kelly Services Holding (Thailand) Co. Ltd. (a subsidiary of Kelly Services, Inc., Kelly Properties, LLC, Kelly Services of Denmark, Inc., Kelly Services (New Zealand), Ltd., Kelly Services (Ireland), Ltd., Kelly Services (Australia), Ltd., and Chayamitra Capital Company Limited) Thailand Kelly Services BTI Executive Placement (Thailand) Co. Ltd. (a subsidiary of Kelly Services Holding (Thailand) Co. Ltd., Denmark, Inc., Kelly Services (New Zealand), Ltd., Kelly Services (Ireland), Ltd., and Kelly Services (Australia), Ltd.) Thailand BTI Consultants Kelly Services Staffing & Recruitment (Thailand) Co., Ltd. (a subsidiary of Kelly Services Holding (Thailand) Co. Ltd., Kelly Services, Inc., Kelly Properties, LLC, Kelly Services of Denmark, Inc., Kelly Services (New Zealand), Ltd., Kelly Services (Ireland), Ltd., and Kelly Services (Australia), Ltd.) Thailand Kelly Services PT Kelly Services Indonesia Ltd. (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Indonesia BTI Consultants Kelly Services Japan, Inc. Japan Kelly Services 4 SUBSIDIARIES OF REGISTRANT Exhibit 21 Kelly Services, Inc. Subsidiary State/Jurisdiction of Incorporation Business Name Kelly Investment and Consulting (Shanghai) Co., Ltd. China Kelly Investment and Consulting Kelly Services Brasil Investimentos E Participacoes Ltda. (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Brazil Kelly Services Kelly Services Brasil Investimentos E Participacoes II Ltda. (a subsidiary of Kelly Services, Inc. and Kelly Properties, LLC) Brazil Kelly Services Tradição Planejamento e Tecnologia de Serviços S.A. (a subsidiary of Kelly Services Brazil Investimentos E Participacoes II Ltda. and Kelly Services Brasil Investimentos E Participacoes Ltda.) Brazil Tradição Tradição Tecnologia e Servicos Ltda. (a subsidiary of Tradição Planejamento e Tecnologia de Serviços S.A. and Kelly Services Brasil Investimentos E Participacoes II Ltda.) Brazil Tradição 5
